



Exhibit 10.41
AMENDMENT NO. 3 TO
SUPPLY AGREEMENT
This Amendment No. 3 to the Supply Agreement (this “Amendment”) is entered into
as of September 30, 2019, between DSM Nutritional Products AG, Wurmisweg 576,
4303 Kaiseraugst, Switzerland, (hereinafter "DSM”) and Amyris, Inc., 5885 Hollis
Street, Emeryville, CA 94608, USA (hereinafter “Amyris”) (each of DSM and Amyris
hereinafter referred to as a “Party”, together referred to as the "Parties").
WHEREAS, Amyris entered into a Supply Agreement, dated as of December 28, 2017,
with DSM Produtos Nutricionais Brasil S.A. (the “Agreement");
WHEREAS, on January 12, 2018, DSM’s affiliate DSM Produtos Nutricionais Brasil
S.A. assigned all of its rights, title and interest in the Agreement to DSM;
WHEREAS, on November 19, 2018 the Parties entered into Amendment No. 1 to the
Agreement;
WHEREAS, on April 16, 2019 the Parties entered into Amendment No. 2 to the
Agreement; and
WHEREAS, the Parties desire to further amend the Agreement.
NOW, THEREFORE, in consideration of the mutual promises contained herein, and
for other good and valuable consideration the receipt and sufficiency of which
are hereby acknowledged, the Parties agree as follows;
1. Amendments.
a. Section 6.4 of the Agreement is hereby deleted and amended and restated to
read;
“After receipt of a Purchase Order, DSM shall issue an invoice upon Amyris
taking title to the ordered Product, with Amyris taking title to and risk for
the Product(s) upon the Product(s) being transferred from the Brotas 1 facility
to the Amyris chartered transportation (“ex works inco terms"). Unless otherwise
agreed in writing, payment of all undisputed amounts of such invoices shall be
made by bank transfer within sixty (60) days after receipt of Product by Amyris.
Invoices are to be sent via email prior to the paper version in order to avoid
delays. Each invoice shall reflect a 1.25% per month finance charge applicable
to the later thirty (30) days of the sixty (60) day period for payment, and
Amyris shall pay all such finance charges upon payment of each invoice. The
currency for invoicing and payment shall be US Dollars. Amyris will notify DSM
within ten business (10) days after receipt of an invoice if Amyris disputes the
amount or calculation of the fees or other charges set forth therein, describing
in reasonable detail the basis for the dispute (and for the avoidance of doubt,
will pay when due the undisputed amount of such invoice). In such event, DSM
will provide Amyris with additional support for the calculation of the fees and
charges in dispute and make available any books and records requested by Amyris
related to the elements and calculation of the disputed fees and charges. The
Parties will work together in good faith to resolve any such dispute promptly.
If the Parties agree on the amount to be paid, Amyris will pay the invoiced
amount (or, if applicable, an adjusted amount agreed by the Parties based on
such review) within fifteen business (15) days following receipt of the
additional materials from DSM. In the event that the Parties are unable to
resolve such a dispute, either Party may submit such dispute to the Parties'
respective management, for Amyris the Chief Executive Officer and for DSM the
President Global Products & Alliances, for resolution, provided the amount in
dispute is less than $1,000,000, or to arbitration in accordance with Article 13
in all other events.”






--------------------------------------------------------------------------------



b. The Agreement is hereby modified and amended to add a new Section 6.6
following Section 6.5 as set forth below:
“(a) Payment Default. Notwithstanding anything in this Agreement to the
contrary, in the event that (i) the aggregate undisputed amount of payments
outstanding under invoices issued by DSM under this Agreement, when added
together with any Excess Raw Material Costs borne by DSM, exceeds ten million
dollars ($10,000,000), (ii) any invoiced amount has not been paid in full within
60 days in accordance with Section 6.4 or (iii) any Interest Payment Default
shall have occurred (any of the circumstances described in the foregoing clauses
(i) through (iii), a “Payment Default”), then DSM’s obligations under this
Agreement shall be suspended and DSM shall not be obligated to perform any of
the Services or to deliver any Product hereunder until such time as such Payment
Default shall have been cured.
(b)For purposes of this Agreement, (x) “Excess Raw Materials Costs” means the
cost of any Raw Materials purchased by DSM to manufacture Products in accordance
with the notices furnished by Amyris pursuant to Section 2.3 to the extent such
Raw Materials costs have not yet been included in any invoice issued by DSM for
such Products and (y) “Interest Payment Default” means a default in the payment
of (1) any interest payment upon Note B-1 issued in connection with the Credit
Agreement, dated December 28, 2017, by and between Amyris and DSM Finance BV
(and any other notes payable that may be issued under such agreement from time
to time after the date hereof) or (2) any interest payment upon any note payable
issued in connection with the Credit Agreement, dated September 17, 2019, by and
between Amyris and DSM Finance BV, in each case, when such interest becomes due
and payable.
(c)In the event that there shall have occurred more than two Payment Defaults in
any twelve (12) month period after the date hereof, DSM shall have the right,
upon ninety (90) days prior written notice to Amyris, to modify the payment
obligations set forth in Section 6 hereof to require payment of all undisputed
amount of such invoices within thirty (30) days after receipt of Product by
Amyris.”
2 Effective Date. This Amendment shall become effective as of the date set forth
above.
3.No Other Amendments. Except as expressly amended hereby, the terms and
conditions of the Agreement shall remain unchanged and in full force and effect,
and the execution of this Amendment is not a waiver by either Party of any of
the terms or provisions of the Agreement. In the event of any conflict between
the terms of this Amendment and the terms of the Agreement, the terms of this
Amendment shall govern. Capitalized terms used in this Amendment that are not
otherwise defined herein shall have the same meanings as such terms are given in
the Agreement. For clarity, any cross-references to Agreement Sections refer to
those Agreement Sections as amended by this Amendment.
4.Counterparts. This Amendment may be executed in one or more counterparts, each
of which shall be deemed and original, but all of which together shall
constitute one and the same document.
[Remainder of Page Intentionally Left Blank.]





--------------------------------------------------------------------------------



IN WITNESS WHEREOF, DSM and Amyris have caused this Amendment to be executed as
of the date first written above by their respective officers thereunto duly
authorized.






             DSM NUTRITIONAL PRODUCTS AG




             By: _/s/ A. Bos_________________________


             Name: A. Bos


             Function:







             By: _/s/ Bruno Mueller___________________


             Name: Bruno Mueller


             Function: Vice-President









AMYRIS, INC.




             By: /s/ John Melo______________________


             Name: John Melo


             Function: President & CEO

